AMENDMENT

TO

PURCHASE AND CONTRIBUTION AGREEMENT

AMENDMENT TO PURCHASE AND CONTRIBUTION AGREEMENT (this “Amendment”) dated as of
June 30, 2005, between Ferro Corporation, an Ohio corporation, and Ferro
Electronic Materials, Inc., a Delaware corporation (collectively, the “Sellers”)
and Ferro Finance Corporation, an Ohio corporation (the “Purchaser”).

PRELIMINARY STATEMENTS.

(A) The Sellers and the Purchaser entered into a Purchase and Contribution
Agreement dated as of September 28, 2000, as heretofore amended (the “PCA”).
Capitalized terms not defined herein are used as defined in the PCA.

(B) The parties hereto desire to amend certain provisions of the PCA.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. Amendments to PCA. Upon effectiveness of this Amendment, as provided
in Section 2 below, the PCA is hereby amended as follows:

(a) The following new definition is added to Section 1.01, in proper
alphabetical order:

“Approved OECD Country” means each of the countries listed on Exhibit E-1
hereto, as such Exhibit may be amended from time to time upon request of Ferro
Corporation, with the prior written approval of the Purchaser and the Agent.
Additionally, if the Agent removes any country from the Schedule of Approved
OECD Countries attached to the Sale Agreement, such country will cease to be an
Approved OECD Country hereunder and the Purchaser will immediately notify Ferro
Corporation thereof.

(b) Clause (i) of the definition of “Eligible Receivable” in Section 1.01 is
amended in its entirety to read as follows:

(i) the Obligor of which is a resident of the United States (including, without
limitation, Puerto Rico), Canada, an Approved OECD Country or an Other Approved
Jurisdiction, provided that (A) the aggregate Outstanding Balance of all
Eligible Receivables having Obligors which are residents of an Approved OECD
Country or an Other Approved Jurisdiction may not exceed 20% of the then
outstanding Capital under the Sale Agreement, (B) the aggregate Outstanding
Balance of all Eligible Receivables having Obligors which are residents of an
Other Approved Jurisdiction may not exceed 10% of the then outstanding Capital
under the Sale Agreement and (C) with respect to each country which is an Other
Approved Jurisdiction, the aggregate Outstanding Balance of all Eligible
Receivables having Obligors which are residents of such country may not exceed
(1) 5% of the then outstanding Capital under the Sale Agreement, at any time
that the sovereign long-term debt rating of such country is at least A by S&P
and at least A2 by Moody’s, and (2) 3.3% of the then outstanding Capital under
the Sale Agreement, at any time that the sovereign long-term debt rating of such
country is not at least A by S&P and at least A2 by Moody’s;

(c) The definition of “Facility Termination Date” in Section 1.01 is amended by
replacing the date “September 30, 2005” therein with the phrase “the ‘Facility
Termination Date’ (as such term is defined in the Sale Agreement).”

(d) The definition of “Other Approved Jurisdiction” in Section 1.01 is amended
in its entirety to read as follows:

“Other Approved Jurisdiction” means each of the countries listed on Exhibit E-2
hereto, as such Exhibit may be amended from time to time upon request of Ferro
Corporation, with prior written approval of the Purchaser and the Agent;
provided, however, that at any time that the sovereign long-term debt rating of
any country listed on such Exhibit falls below A- by S&P or below A3 by Moody’s,
such country will cease to be an Other Approved Jurisdiction. Additionally, if
the Agent at any time removes any country from the Schedule of Other Approved
Jurisdictions attached to the Sale Agreement, such country will cease to be an
Other Approved Jurisdiction hereunder and the Purchaser will immediately notify
Ferro Corporation thereof.

(e) Exhibit E-1 and Exhibit E-2 to this Amendment are added to the PCA as
Exhibit E-1 and Exhibit E-2, respectively.

SECTION 2. Effectiveness. This Amendment shall become effective at such time
that executed counterparts of this Amendment and the Confirmation of Undertaking
Agreement attached hereto have been delivered by each party hereto to the other
parties hereto and Citicorp North America, Inc., as Agent, has executed and
delivered the consent on the signature page hereto.

SECTION 3. Representations and Warranties. Each Seller makes, as to itself, each
of the representations and warranties contained in Section 4.01 of the PCA
(after giving effect to this Amendment), and for the purpose of making such
representations and warranties, each reference in Section 4.01 of the PCA to
“the Agreement” shall include this Amendment. On the date of the delivery of
Ferro Corporation’s financial information for the quarter ending June 30, 2004
referred to in Section 4(b) of the Amendment dated as of the date hereof to the
Sale Agreement, Ferro Corporation shall be deemed to make the representations
and warranties contained in Section 4.01(f) of the PCA, and for the purpose of
making such representations and warranties, (i) the references in
Section 4.01(f) to Ferro Corporation’s balance sheets and related financial
statements shall be deemed to refer to Ferro Corporation’s balance sheets and
related financial statements for the quarter ended June 30, 2004 and (ii) the
bring-down on no material adverse change in Section 4.01(f) shall run from
June 30, 2004.

SECTION 4. Waiver of Certain Receivables Reporting Requirements. On June 2,
2005, S&P downgraded the long term public senior unsecured non-credit enhanced
debt securities of Ferro Corporation to BB, resulting in the occurrence of a BB
Downgrade Event. Notwithstanding the occurrence of such BB Downgrade Event, the
Purchaser agrees that so long as no other unwaived Event of Termination or
Incipient Event of Termination exists, the Collection Agent shall not be
required to prepare Daily Reports (as provided in Section 6.02(b) of the
Agreement) and shall instead continue to prepare Weekly Reports.

SECTION 5. Confirmation of PCA. Each reference in the PCA to “this Agreement” or
“the Agreement” shall mean the PCA as amended by this Amendment, and as
hereafter amended or restated. Except as herein expressly amended, the PCA is
ratified and confirmed in all respects and shall remain in full force and effect
in accordance with its terms.

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier shall be effective as delivery of a manually executed counterpart of
this Amendment.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF).

[Remainder of this page intentionally left blank]

1

IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to be
duly executed by their authorized officers thereunto duly authorized, as of the
date first above written.

     
SELLER:
  FERRO CORPORATION
By:/s/ Thomas M. Gannon
 
   
 
  Name: Thomas M. Gannon
Title: Vice President & Chief Financial
Officer
 
   
SELLER:
  FERRO ELECTRONIC MATERIALS, INC.
By:/s/ James C. Bays
 
   
 
  Name: James C. Bays
Title: Secretary
 
   
PURCHASER:
  FERRO FINANCE CORPORATION
By:/s/ Thomas M. Gannon
 
   
 
  Name: Thomas M. Gannon
Title: President

Pursuant to Section 5.01(m) of the Sale Agreement,

Citicorp North America, Inc., as Agent under the

Sale Agreement, consents to the foregoing

Amendment to Purchase and Contribution

Agreement.

CITICORP NORTH AMERICA, INC., as Agent

     
By:/s/ Junette M. Earl
 

 
     

 
   
Name:
Title:
  Junette M. Earl
Vice President

2

Exhibit E-1

Approved OECD Countries

1. United Kingdom
2. Germany
3. Netherlands
4. Ireland
5. Belgium
6. France
7. Italy
8. Australia
9. Japan
10. Austria
11. Switzerland
12. Sweden
13. Spain
14. New Zealand
15. Norway
16. Denmark

3

Exhibit E-2

Other Approved Jurisdictions

1. South Korea
2. Mexico
3. Hungary
4. Czech Republic
5. Taiwan
6. Israel
7. Hong Kong
8. Singapore
9. Malaysia
10. Slovenia

4

CONFIRMATION OF UNDERTAKING AGREEMENT

June 30, 2005

The undersigned, as undertaking party under the Undertaking Agreement, dated
September 28, 2000 (the “Undertaking Agreement”), in favor of Ferro Finance
Corporation, hereby consents to the foregoing Amendment to Purchase and
Contribution Agreement dated as of June 30, 2005 (the “Amendment Agreement”) to
the Purchase and Contribution Agreement dated as of September 28, 2000, and
hereby confirms and agrees that, notwithstanding the effectiveness of such
Amendment Agreement, the Undertaking Agreement heretofore executed and delivered
by it is, and shall continue to be, in full force and effect and shall apply to
the Purchase and Contribution Agreement, as heretofore amended, including as
amended by the Amendment Agreement, and the Undertaking Agreement is hereby
ratified and confirmed.

FERRO CORPORATION

     
By:/s/ Thomas M. Gannon
 

 
     

 
   
Name:
Title:
  Thomas M. Gannon
Vice President & Chief
Financial Officer
 
   

5